Title: To George Washington from Major General Alexander McDougall, 6 April 1779
From: McDougall, Alexander
To: Washington, George


sir.
Head Quarters Pecks Kill [N.Y.] 6th April 1779.
Your Excellency’s, of the 1st Instant was handed to Me the 3d at 8 P.M. The necessary Orders were instantly issued, to Malcoms and late Pattens Regiments, to march. The Weather, want of Boats, and some little arrangements, prevented their moving ’till Yesterday. They will be all, at New Windsor this Evening. Colo. Malcom absent on your leave, was furnished with a Copy of the Orders transmitted to Me, which he has received.
I am not certain, whether he will march with those Corps. To remove every cause of discontent, or furnishing any pretext for delays, they were ordered to be paid for January. And as they were to go on the Frontiers, the several Articles at Foot were furnished. I have the honor to be Your Most Obedient And Most Humble Servant
Alexr McDougall
